              Case 3:19-cr-00381-CRB Document 218 Filed 05/18/20 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 SAILAJA M. PAIDIPATY (NYBN 5160007)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7200
 7        FAX: (415) 436-7234
          sailaja.paidipaty@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13

14   UNITED STATES OF AMERICA,                        )   NO. 19-0381-04 CRB
                                                      )
15           Plaintiff,                               )   JOINT MOTION AND [PROPOSED] ORDER TO
                                                      )   SCHEDULE A CHANGE OF PLEA HEARING
16      v.                                            )   AND TO EXCLUDE TIME UNDER THE SPEEDY
                                                      )   TRIAL ACT
17   ALLAN JOSUE FUNEZ OSORTO,                        )
                                                      )
18           Defendant.                               )
                                                      )
19

20           On May 11, 2020, the Court issued an Order, dkt. 210, rejecting the plea agreement entered into
21 by the parties on May 5, 2020, see dkt. 206. In light of the Court’s Order, the parties jointly move to set

22 a new change of plea hearing for Defendant Allan Josue Funez Osorto on June 3, 2020, directly prior to

23 the currently scheduled sentencing. The parties anticipate presenting the Court with a revised plea

24 agreement that the parties believe may address the Court’s concerns raised in its Order.

25           Paragraph 5, referenced in the Court’s order, no longer includes language regarding 18 U.S.C.
26 § 3582(c). With that revision, Paragraph 5 of the standard plea agreement now states:

27                   I agree not to file any collateral attack on my conviction or sentence,
                     including a petition under 28 U.S.C. § 2255 or 28 U.S.C. § 2241, except
28
     JOINT MOT. TO SCHEDULE PLEA HRG
     AND EXCLUDE TIME                                1                                         v. 11/21/2019
     19-0381-04 CRB
              Case 3:19-cr-00381-CRB Document 218 Filed 05/18/20 Page 2 of 3




 1                  that I reserve my right to claim that my counsel was ineffective.

 2          The parties also agree and jointly request that the time from May 5, 2020 (the date of the original

 3 change of plea hearing) and June 3, 2020, be excluded from the calculation under The Speedy Trial Act

 4 for the effective preparation of counsel. See 18 U.S.C. § 3161(h)(7)(B)(iv). Defense counsel will need

 5 time with an interpreter to explain the procedural posture to his client, as well as to go over the revised

 6 agreement. The parties further stipulate and agree that the ends of justice served by excluding the time

 7 from May 5, 2020 through June 3, 2020, from computation under the Speedy Trial Act outweigh the

 8 best interests of the public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A), (B)(iv).

 9 DATED: May 15, 2020                                    Respectfully submitted,

10
                                                          DAVID L. ANDERSON
11                                                        United States Attorney

12                                                          /s
                                                          SAILAJA M. PAIDIPATY
13                                                        Assistant United States Attorney
14
     DATED: May 15, 2020
15
                                                               /s
16                                                        ADAM GASNER
                                                          Attorney for Defendant Funez
17                                                        Osorto
18

19                                            [PROPOSED] ORDER
20          Good cause having been show, a change of plea hearing will be scheduled for June 3, 2020, at
21 10:00 a.m. Based upon the facts set forth above, the Court finds that failing to exclude the time from

22 May 5, 2020 through June 3, 2020, would unreasonably deny defense counsel and the defendant the

23 reasonable time necessary for effective preparation, taking into account the exercise of due diligence 18

24 U.S.C. § 3161(h)(7)(B)(iv). The Court further finds that the ends of justice served by excluding the time

25 from May 2, 2020 to June 3, 2020, from computation under the Speedy Trial Act outweigh the best

26 interests of the public and the defendant in a speedy trial. Therefore, and with the consent of the parties,

27 IT IS HEREBY ORDERED that the time from May 2, 2020 through June 3, 2020, shall be excluded

28
     JOINT MOT. TO SCHEDULE PLEA HRG
     AND EXCLUDE TIME                                 2                                          v. 11/21/2019
     19-0381-04 CRB
             Case 3:19-cr-00381-CRB Document 218 Filed 05/18/20 Page 3 of 3




 1 from computation under the Speedy Trial Act. 18 U.S.C. § 3161(h)(7)(A), (B)(iv).

 2         IT IS SO ORDERED.

 3
            May 18, 2020
 4 DATED: ___________________                                ___________________________
                                                             HON. CHARLES R. BREYER
 5                                                           United States District Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     JOINT MOT. TO SCHEDULE PLEA HRG
     AND EXCLUDE TIME                             3                                   v. 11/21/2019
     19-0381-04 CRB
